Case 2:85-cv-04544-DMG-AGR Document 1071 Filed 01/19/21 Page 1 of 2 Page ID
                                #:42601



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 85-4544-DMG (AGRx)                                    Date     January 19, 2021

Title Jenny L. Flores, et al. v. Jeffrey A. Rosen, et al.                           Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
            None Present                                              None Present

Proceedings: IN CHAMBERS—ORDER GRANTING MONITOR’S REQUEST FOR
             EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR’S
             TERM [1063]

       According to the terms of the October 5, 2018 Order Appointing Andrea Sheridan Ordin,
Esq. as the Special Master/Independent Monitor (“Appointment Order”) [Doc. # 494], the
Monitor has requested, and the Court has granted, three extensions of her term. [Doc. ## 698,
769, 1005.]

         The Monitor has filed a Notice to the Court requesting a further three-month extension of
her term (the “Notice of Extension”), to which the parties do not object. [Doc. # 1063.] The
Notice of Extension describes the Monitor’s and Special Expert Dr. Paul Wise’s efforts to meet
with counsel and Amici Curiae to finalize the language of the proposed Notice of Rights and the
Immigrations and Customs Enforcement (“ICE”) Directive, as directed by the Court. [See Doc.
# 1014.] It also describes their recommendations regarding ICE data reporting and their
enhanced monitoring of numerous facilities, including the Family Residential Centers (“FRCs”),
Weslaco, Nexus Children’s Hospital, and two Office of Refugee Resettlement (“ORR”)
facilities, specifically focusing on issues regarding medical care at FRCs and implementation of
COVID-19 safety protocols and precautions at ORR facilities. The Monitor and Dr. Wise seek
the extension in order to complete the enhanced monitoring ordered by the Court. [See Doc.
## 1014, 1050.] Furthermore, according to the Notice, the Monitor intends to focus on
concluding mediation of Plaintiffs’ Ex Parte Application for a Temporary Restraining Order
[Doc. # 572] relating to Customs and Border Patrol’s fulfillment of its Flores Settlement
Agreement obligations, in which substantial progress has already been made.

       For good cause shown, the Court hereby APPROVES the Monitor’s request for an
extension of her term to March 16, 2021 and further ORDERS that:

   1. The “Terms and Extensions” provisions in Paragraph A.3 of the Appointment Order are
      modified such that the Parties and/or the Monitor may file, at least one (1) week before

CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1071 Filed 01/19/21 Page 2 of 2 Page ID
                                #:42602



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 85-4544-DMG (AGRx)                                 Date     January 19, 2021

Title Jenny L. Flores, et al. v. Jeffrey A. Rosen, et al.                        Page     2 of 2

        the expiration of the three-month extension on March 16, 2021, a Notice requesting a
        further extension of the Monitor’s term.

   2. Pursuant to Paragraph C.2 of the Appointment Order, the Monitor, Special Expert Dr.
      Wise, and senior aides, with skill and experience comparable to the Monitor, shall be
      compensated at the hourly rate of $275.00, while non-senior aides shall be compensated
      at the hourly rate of $125.000.

   3. In no event will the total compensation to the Monitor, Dr. Wise, and their aides exceed
      $95,000 for the three-month extension period.

   4. Except as modified herein, all other aspects of the Appointment Order, and the
      subsequent modifications thereto [Doc. ## 518, 533, 543, 563, 587, 591, 698, 769, 1005],
      remain in full force and effect.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk KT
